Vista la moción de la parte demandada y apelada para que se reconsidere cierto extremo de la resolución de diciembre 6, 1928, y la oposición de la parte demandante y apelante, la corte resuelve que deben eliminarse como se eliminan de la dicha resolución de 6 de diciembre de 1928 las siguientes pa-labras: “Dicha opinión para nada tiene que ser tenida en cuenta por la corte, inferior en la ejecución de la sentencia en el caso de la Viuda de Capó contra A. Hartman y Co.”, quedando subsistente en todo lo demás.